 



Exhibit 10.83
EXECUTION COPY
               AMENDMENT NO. 4 dated as of February 6, 2007 (this “Amendment”),
to the CREDIT AGREEMENT dated as of August 2, 2004, as amended pursuant to that
certain Incremental Term Loan Assumption Agreement and Amendment No. 1 dated as
of April 1, 2005, that certain Incremental Term Loan Assumption Agreement and
Amendment No. 2 dated as of March 24, 2006, as amended as of April 21, 2006, and
that certain Incremental Term Loan Assumption Agreement and Amendment No. 3
dated as of June 30, 2006 (as so amended, the “Credit Agreement”), among ALION
SCIENCE AND TECHNOLOGY CORPORATION (the “Borrower”), the Subsidiary Guarantors
listed on the signature pages hereto (solely with respect to Sections 4, 6, 7,
9, 10 and 11 hereof), the lenders from time to time party to the Credit
Agreement (the “Lenders”) and CREDIT SUISSE (formerly known as Credit Suisse
First Boston), as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent for the Lenders.
     A. Pursuant to the Credit Agreement, the Lenders have extended, and have
agreed to extend, credit to the Borrower.
     B. The Borrower has requested certain amendments to the Credit Agreement as
set forth herein, and the Lenders have agreed to such request on and subject to
the terms and conditions of this Amendment.
     Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
     SECTION 1. Defined Terms; Interpretation; Etc. Capitalized terms used and
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The rules of construction set forth in Section 1.02 of the Credit
Agreement shall apply equally to this Amendment. This Amendment shall be a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.
     SECTION 2. Amendments to Credit Agreement. Effective as of the Amendment
No. 4 Effective Date (as defined below):
          (a) The definition of the term “Applicable Percentage” set forth in
Section 1.01 of the Credit Agreement is hereby amended as follows (such
amendment, the “Term Loan Repricing”):

  (i)   by deleting “2.75%” at the end of clause (a) therein and substituting
therefor “2.50%”; and     (ii)   by deleting “1.75%” at the end of clause
(b) therein and substituting therefor “1.50%”.

          (b) The definition of the term “Available Restricted Payment Amount”
set forth in Section 1.01 of the Credit Agreement is hereby amended by deleting
the reference to “Section 6.06(iv)(E)” set forth therein and substituting
therefor a reference to “Section 6.06(iv)(G)”.



--------------------------------------------------------------------------------



 



2

          (c) The definition of the term “Revolving Credit Maturity Date” set
forth in Section 1.01 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
               “Revolving Credit Maturity Date” shall mean August 2, 2009, or
such later date as may be agreed to in writing by the Borrower and all the
Revolving Credit Lenders.
          (d) The definition of the term “Term Loan Maturity Date” set forth in
Section 1.01 of the Credit Agreement is hereby amended by deleting the words
“August 2, 2009” set forth therein and substituting therefor the words
“February 6, 2013” (such amendment, the “Term Loan Maturity Date Extension”).
          (e) Section 2.11(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows (such amendment, the “Amortization
Amendment”):
“(a) The Borrower shall pay to the Administrative Agent, for the accounts of the
Term Lenders, on the dates set forth below, or if any such date is not a
Business Day, on the immediately preceding Business Day (each such date being
called a “Repayment Date”), a principal amount of the Term Loans (as adjusted
from time to time pursuant to Sections 2.12, 2.13(f) and 2.24(d)) equal to the
amount set forth below for such date, together in each case with accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
such payment:

          Repayment Date   Amount  
March 31, 2007
  $ 683,400  
June 30, 2007
  $ 683,400  
September 30, 2007
  $ 683,400  
December 31, 2007
  $ 683,400  
March 31, 2008
  $ 683,400  
June 30, 2008
  $ 683,400  
September 30, 2008
  $ 683,400  
December 31, 2008
  $ 683,400  
March 31, 2009
  $ 683,400  
June 30, 2009
  $ 683,400  
September 30, 2009
  $ 683,400  
December 31, 2009
  $ 683,400  
March 31, 2010
  $ 683,400  
June 30, 2010
  $ 683,400  
September 30, 2010
  $ 683,400  
December 31, 2010
  $ 683,400  
March 31, 2011
  $ 683,400  



--------------------------------------------------------------------------------



 



3

          Repayment Date   Amount  
June 30, 2011
  $ 683,400  
September 30, 2011
  $ 683,400  
December 31, 2011
  $ 683,400  
March 31, 2012
  $ 683,400  
June 30, 2012
  $ 683,400  
September 30, 2012
  $ 683,400  
December 31, 2012
  $ 683,400  
Term Loan Maturity Date
  $ 256,958,400  

     (f) Section 6.01(j) (Subordinated Indebtedness) of the Credit Agreement is
hereby amended by inserting immediately after the words “the proceeds of which
are used” set forth therein the words “to prepay, redeem, retire or otherwise
acquire the Seller Subordinated Notes and/or the Warrants, in whole or in part,
or”.
     (g) Section 6.01(r) (Bridge Loan Refinancing Indebtedness) of the Credit
Agreement is hereby amended by deleting the amount “$200,000,000” set forth
therein and substituting therefor the amount “$250,000,000”.
     (h) Section 6.01 (Indebtedness) of the Credit Agreement is hereby further
amended by adding the following at the end thereof:
“Notwithstanding the foregoing, neither the Borrower nor any of the Subsidiaries
shall incur, create, assume or permit to exist any Indebtedness otherwise
permitted by the foregoing provisions of this Section 6.01 (other than Revolving
Loans, Swingline Loans and Indebtedness in respect of Letters of Credit) at any
time during any period set forth below if, at the time thereof and after giving
effect thereto, the Leverage Ratio at such time would exceed the ratio set forth
below for such period:

      Period   Ratio
February 6, 2007 through September 30, 2007
  6.75 to 1.00
October 1, 2007 through September 30, 2008
  6.50 to 1.00
October 1, 2008 through September 30, 2009
  6.25 to 1.00
October 1, 2009 through September 30, 2010
  6.00 to 1.00
Thereafter
  5.75 to 1.00

     (i) Section 6.06(a) (Restricted Payments) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:



--------------------------------------------------------------------------------



 



4

“(a) Declare or make, or agree to declare or make, directly or indirectly, any
Restricted Payment (including pursuant to any Synthetic Purchase Agreement), or
incur any obligation (contingent or otherwise) to do so; provided, however, that
(i) any Subsidiary may declare and pay dividends or make other distributions
ratably to its equity holders, (ii) the Borrower may pay, satisfy and discharge
the Mezzanine Warrant Put Right if, when and to the extent exercised, (iii) so
long as no Default or Event of Default shall have occurred and be continuing or
would result therefrom, the Borrower may repurchase its Equity Interests owned
by directors, officers and employees of the Borrower or the Subsidiaries or make
payments to directors, officers and employees of the Borrower or the
Subsidiaries in connection with Warrants, stock options, stock appreciation
rights, “phantom” stock plans or similar equity incentives or equity based
incentives pursuant to management or other incentive plans or in connection with
the death or disability of such directors, officers and employees in an
aggregate amount not to exceed $20,000,000 and (iv) so long as no Default or
Event of Default shall have occurred and be continuing or would result therefrom
(except with respect to subclauses (A), (B), (D) and (F) below), Restricted
Payments may be made (A) in connection with the redemption or repurchase for
value of any Equity Interests of the Borrower as a result of distributions by
the ESOT of such Equity Interests to participants in the ESOP pursuant to the
ESOP Plan Documents subsequent to their termination of employment with the
Borrower or any Controlled Group member, (B) as required by Section 401(a)(28)
of the Code or any substantially similar requirement of law, (C) in the form of
administrative fees or expenses of the ESOP or the ESOT, including the fees of
the ESOT Trustee, (D) as contributions to the ESOT as required under the ESOP
Plan Documents, (E) to redeem or otherwise acquire for value the Warrants issued
in connection with the Seller Subordinated Notes so long as, after giving effect
thereto, the Borrower would be in pro forma compliance with Sections 6.12 and
6.13 and there would be at least $10,000,000 of unused and available Revolving
Credit Commitments, (F) in connection with the redemption or repurchase of any
Equity Interests of the Borrower resulting from non-statutory diversification
elections under the ESOP Plan Documents or (G) so long as, after giving effect
thereto, the Senior Secured Leverage Ratio would be less than 2.50 to 1.00 and
there would be at least $10,000,000 of unused and available Revolving Credit
Commitments, in an amount not to exceed the Available Restricted Payment
Amount.”
     (j) Section 6.07 (Transactions with Affiliates) of the Credit Agreement is
hereby amended by inserting after the words “Restricted Payments may be made to
the extent provided in Section 6.06” in clause (b) thereof the words “and Seller
Subordinated Notes may be prepaid, redeemed, retired or otherwise acquired for
consideration to the extent provided in Section 6.09(c)”.
     (k) The last sentence of Section 6.09(c) (Prepayments of Seller
Subordinated Notes) of the Credit Agreement is hereby amended by deleting the
words “Senior Secured



--------------------------------------------------------------------------------



 



5

Leverage Ratio would be less than 2.50 to 1.00” and substituting therefor the
words “Borrower would be in pro forma compliance with Sections 6.12 and 6.13”.
     (l) Section 6.12 (Interest Coverage Ratio) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
     SECTION 6.12 Interest Coverage Ratio. Permit the Interest Coverage Ratio
for any period of four consecutive quarters, in each case taken as one
accounting period, to be less than 1.35 to 1.00.
     (m) Section 6.13 (Leverage Ratio) of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:
     SECTION 6.13 Maximum Senior Secured Leverage Ratio. Permit the Senior
Secured Leverage Ratio at the end of any fiscal quarter during a period set
forth below to be greater than the ratio set forth opposite such period below:

      Period   Ratio
February 6, 2007 through September 30, 2007
  4.00 to 1.00
October 1, 2007 through September 30, 2008
  3.75 to 1.00
October 1, 2008 through September 30, 2009
  3.25 to 1.00
Thereafter
  3.00 to 1.00

     SECTION 3. Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, the Borrower represents and warrants to the
Administrative Agent and each of the Lenders that, as of the Amendment No. 4
Effective Date:
          (a) This Amendment has been duly authorized, executed and delivered by
each Loan Party party hereto, and constitutes a legal, valid and binding
obligation of such Loan Party in accordance with its terms. The Credit Agreement
(as amended hereby) constitutes a legal, valid and binding obligation of the
Borrower in accordance with its terms.
          (b) The representations and warranties set forth in Article III of the
Credit Agreement are true and correct in all material respects on and as of the
Amendment No. 4 Effective Date with the same effect as though made on and as of
the Amendment No. 4 Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).
          (c) No Default or Event of Default has occurred and is continuing.
     SECTION 4. Effectiveness. This Amendment shall become effective as of the
date (the “Amendment No. 4 Effective Date”) that (a) the Administrative Agent
shall have received counterparts of this Amendment that, when taken together,
bear the signatures of (i) the Borrower, (ii) each Subsidiary Guarantor,
(iii) the Administrative Agent and (iv) the Required Lenders and (b) each of the
conditions precedent set forth in Section 5 hereof shall have been



--------------------------------------------------------------------------------



 



6

satisfied (or waived in writing by the Required Lenders); provided, however,
that none of the Term Loan Repricing, the Term Loan Maturity Date Extension or
the Amortization Amendment shall become effective unless this Amendment also
shall have been executed by each of the Term Lenders (after giving effect to all
prior or concurrent assignments by Term Lenders, whether pursuant to
Section 2.21 or otherwise).
     SECTION 5. Additional Conditions Precedent to Effectiveness. On the
Amendment No. 4 Effective Date:
          (a) Each of the conditions set forth in paragraphs (b) and (c) of
Section 3 hereof shall be satisfied and the Administrative Agent shall have
received a certificate to that effect dated as of the Amendment No. 4 Effective
Date and executed by a Financial Officer of the Borrower.
          (b) The Administrative Agent shall have received such legal opinions,
board resolutions and other closing certificates and documentation as it shall
reasonably require, in each case consistent with those delivered on the Closing
Date under clauses (a), (c) and (d) of Section 4.02 of the Credit Agreement.
          (c) The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Amendment No. 4 Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder or under
any other Loan Document.
     SECTION 6. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent or the Borrower under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply and be effective only with respect to the provisions of
the Credit Agreement specifically referred to herein. After the date hereof, any
reference to the Credit Agreement shall mean the Credit Agreement, as modified
hereby.
     SECTION 7. Consent and Reaffirmation. Each Subsidiary Guarantor hereby
consents to this Amendment and the transactions contemplated hereby, and each
Loan Party hereby (a) agrees that, notwithstanding the effectiveness of this
Amendment, the Guarantee and Collateral Agreement and each of the other Security
Documents continue to be in full force and effect, (b) confirms its guarantee of
the Obligations (with respect to each Subsidiary Guarantor) and its grant of a
security interest in its assets as Collateral therefor, all as provided in the
Loan Documents as originally executed and (c) acknowledges that such guarantee
and/or grant continue in full force and effect in respect of, and to secure, the
Obligations under the Credit Agreement (as amended hereby) and the other Loan
Documents.
     SECTION 8. Expenses. The Borrower agrees to reimburse the Administrative
Agent for all reasonable out-of-pocket expenses incurred in connection with this
Amendment in



--------------------------------------------------------------------------------



 



7

accordance with the Credit Agreement, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent.
     SECTION 9. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.
     SECTION 10. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     SECTION 11. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
[Remainder of this page intentionally left blank]





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

            ALION SCIENCE AND TECHNOLOGY CORPORATION,
      By    /s/ John M. Hughes       Name:  John M. Hughes      
Title:  Executive VP and CFO       HUMAN FACTORS APPLICATIONS, INC.,
      By    /s/ John M. Hughes       Name:  John M. Hughes      
Title:  Treasurer       ALION-METI CORPORATION
      By    /s/ John M. Hughes       Name:  John M. Hughes      
Title:  Treasurer       ALION-CATI CORPORATION
      By    /s/ John M. Hughes       Name:  John M. Hughes      
Title:  Treasurer       ALION-JJMA CORPORATION
      By    /s/ John M. Hughes       Name:  John M. Hughes      
Title:  Treasurer       ALION-BMH CORPORATION
      By    /s/ John M. Hughes       Name:  John M. Hughes      
Title:  Treasurer      

[Alion Amendment]

 



--------------------------------------------------------------------------------



 



            WASHINGTON CONSULTING, INC.
      By    /s/ John M. Hughes       Name:  John M. Hughes      
Title:  Treasurer       ALION-MA&D CORPORATION
      By    /s/ John M. Hughes       Name:  John M. Hughes      
Title:  Treasurer    

[Alion Amendment]

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
individually as a Lender and as Administrative
Agent,
      By    /s/ Robert Hetu       Name:  Robert Hetu       Title:  Managing
Director             By    /s/ Cassandra Droogan       Name:  Cassandra Droogan
      Title:  Vice President    

[Alion Amendment]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO AMENDMENT NO. 4
DATED AS OF FEBRUARY 6, 2007,
TO THE ALION SCIENCE AND
TECHNOLOGY CORPORATION
CREDIT AGREEMENT DATED AS OF
AUGUST 2, 2004, AS AMENDED

            Name of Lender:             By           Name:           Title:    
   

[Alion Amendment]

 